Order filed June 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00085-CV
                                    ____________

                            DERRICK PARKER, Appellant

                                            V.

                           BRITTANI A. DENNIS, Appellee


                       On Appeal from the 300th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 55526


                                         ORDER
       Appellant is not represented by counsel in this appeal. The record was due May
17, 2012. The clerk’s record was filed May 18, 2012. No reporter’s record has been
filed. Renee E. Rape, the official court reporter for the 300th District Court, informed
this court that appellant had not made arrangements for payment for the reporter’s record.
On June 4, 2012, the clerk of this court notified appellant that we would consider and
decide those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c).
       On June 16, 2012, appellant filed a response to this court’s notice stating that he
had “satisfied the initial payment arrangement with Ms. Rape.”         Included with the
response is a copy of an invoice showing that appellant paid a $100.00 deposit, but the
balance of $172.00 is due “upon receipt.” Accordingly, we issue the following order.

       Appellant, Derrick Parker, is ORDERED to pay the balance owed for preparation
of the reporter’s record and provide this court with proof of payment on or before July
20, 2012. The reporter’s record shall be filed with the clerk of this court within 30 days
of the date of payment. If appellant fails to comply with this order, the court will
consider and decide those issues that do not require a reporter’s record. See Tex. R. App.
P. 37.3(c).

       Appellant’s brief will be due 30 days after the reporter’s record is filed. See Tex.
R. App. P. 38.6(a). If no reporter’s record is filed due to appellant’s non-payment,
appellant’s brief will be due August 20, 2012.

       The court notes that appellant submitted numerous documents with his response to
the notice concerning payment for the reporter’s record. We must consider an appeal
based solely on upon the issues raised in the briefs and the record filed. WorldPeace v.
Comm’n for Lawyer Discipline, 183 S.W.3d 451, 465 n. 23 (Tex. App.—Houston [14th
Dist.] 2005, pet. denied). The court cannot consider attachments to briefs that are not a
part of the appellate record. See Adams v. Reynolds Tile & Flooring, Inc., 120 S.W.3d
417, 423 (Tex. App.—Houston [14th Dist.] 2003, no pet.).



                                     PER CURIAM